DETAILED ACTION
Claim Status
	Applicant’s amendment filed December 9, 2021 has been entered. Claims 12, 15-17 and 19 have been cancelled. Claims 21-35 have been newly added. Claims 1-11, 13-14, 18 and 20-35 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered.
 
Claim Objections – withdrawn
Objection to claim 13 is withdrawn in view of Applicant’s amendment to remove a comma.

Claim Objections – new objection
Claim 30 is objected to because of the following informalities: Claim 30 recites, “Gb from Tb” in line 2. The limitation should read, “Gd from Tb”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claims 6, 13-18, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment canceling claims 15-17, and removing the term “about”.

Claim Rejections - 35 USC § 102 - maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 9, 11, 13-14, 21-25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (2017, Environ. Sci. Tech.). This rejection is maintained but has been modified to address Applicant’s amendments to claim 1 and addition of claims 21-28.
Regarding claims 1, 2, 11 and 21-24, the abstract of Park discusses the use of microbes genetically modified to express lanthanide binding tags (LBTs) to extract rare 3+ from a Tb3+ containing solution. Therefore, Park teaches isolating an individual rare earth element from an REE containing material. Regarding claims 21-23, Park teaches preferentially separating a group of REEs from REE containing material, wherein the REEs are heavy REEs selected from one or more of Gd, Tb, Dy, Er, Yb or Y, or wherein the REEs are light REEs selected from one or more of La, Pr, Nd or Sm (se figure 4). Therefore, because all steps of claim 1 are taught in Park, claims 1, 2, and 11, are anticipated and therefore rejected.

Regarding claim 6 which recites a temperature limitation of “about 23oC to about 100oC,” Park states that, “E. coli and C. crescentus cells were incubated at an OD600 of 0.25 in a solution containing 10 mM MES pH 6.0, 10 mM NaCl, and Tb3+ varying concentrations (0-400 µM) for 30 min at RT [‘room temperature’] prior to centrifugation at 20, 000g for 8 min.” (Park, right column, first paragraph, pg 13472).
Regarding claims 8-9 and 27-28, Park uses microbes engineered to express dLBTs (Park, first methods paragraph, pg 13472, “adjacent copies of dLBT (double-LBT)”; see also Park, Table 1, pg 13475, showing “Eluent from E. coli dLBTx8”).
Regarding claim 13, the specification of the present application does not explicitly define the terms high and low grade, only stating that in some embodiments “the REE-containing material is a low grade material wherein the REEs are present in less than about 2 wt% of the total weight of the low grade material. In other embodiments, the REE-containing material is a high grade material, wherein the REE are present in greater than about 2 wt% of the total weight of the high grade material.” (Specification, paragraph [0122]). As there is not a clear limiting definition of “low grade” or “high 
Regarding claim 14, Park (Fig. 3, pg 13475) shows the concentrations and fractions by mass of various REEs desorbed from the cell surface. Claim 14 of the present application states that “at least one REE is separated relative to any other REE” by a range of “at least about 10% … or at least about 100%.” As shown in Park, Fig. 3(c), multiple REEs show several fold difference in the mass of REE purified from the original leachates, which matches this limitation in claim 14.
Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive. Applicant argues that Park does not teach preferential separation of individual REEs, specific groups of REEs, and/or REEs adjacent to each other on the periodic table. Park focuses on separating REEs from enriched materials and fails to disclose separating REEs from other REEs. Park teaches that is difficult to separate REEs from other REEs. Their system has the potential to achieve preferential separation of REEs. Applicant, on the other hand, has shown that the claimed methods can result in the separation of REEs adjacent to each other in the periodic table.
However, the claim only requires separating REEs from a material containing RREs. Claims 1 and 21 do not require separating REEs from other REEs, they only require separating an individual REE or a group of REEs from an REE containing material. Park teaches such limitation. Park teaches binding of Tb3+ from solutions and lanthanide REEs from acid leachate of core samples. Therefore, Park teaches .

Claims 1-16, 18, and 21-35, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiao et al. 2018 (US 2018/0195147 A1). This rejection is maintained but has been modified to address Applicant’s amendments to claim 1 and addition of claims 21-35.
Regarding claim 1, Jiao 2018 teaches all of the limitations of claim 1, stating that, “For studying adsorption/desorption cycling, cells were incubated in Tb binding solution containing 150 mM CaCl2 and luminescence was measured after 20 min. Citrate was added to 5 mM for 5 min before cells were centrifuged at 20 000 g for 8 min. Tb3+ in the supernatant was quantified as described above.” Jiao 2018 teaches isolating an REE from an REE containing material. Therefore, because all steps of claim 1 are taught in Jiao, claim 1 is anticipated and rejected.
Regarding claims, 21-23 and 29-30, Jiao 2018 teaches all the limitations of claims 21 and 29, including absorbing REEs from leachate of core samples using LBT-displayed Caulobacter and E. coli cells, and desorbing the REEs using citrate (paragraph [0139]) Jiao et al. teaches absorbing heavy REEs selected from one or more of Gd, Tb, Dy, Er, Yb or Y, or wherein light REEs selected from one or more of La, Pr, Nd or Sm (figure 10A), or preferential binding of Ce over La (figure 10B; adsorption of at least 60% of each REE with the exception of La that has weaker affinity for LBT, paragraph [0140]). 

Regarding claims 4, 5, 10, 26 and 33, Jiao teaches an “adsorption/desorption cycling” (Jiao, paragraph [0132]). Jiao also teaches repetitions of steps (a), (b), and (c) in Fig. 4 (“Tb Extraction Cycle”), where Jiao uses different aliquots of microbes/REE-containing material each time, and different concentrations of citrate in each aliquot. (See paragraph [0040] stating, “FIGS. 4A-4D show citrate-mediated REE desorption. (FIG. 4A) REE desorption and recovery were performed by preloading d.LBTx4 cells with 10 µM Tb3+ in the presence or absence of 150 mM Ca2+ followed by the addition of increasing concentrations of citrate, gluconate or acetate. (FIG. 4B).”) Therefore, claims 4, 5, and 10 are rejected as anticipated.
Regarding claims 6 and 7, Jiao teaches that, “[v]aried temperature (e.g., ambient to 80° C.) flow experiments will test how temperature will affect biofilm stability and REE adsorption/desorption…” (Jiao, paragraph [0144], page 14 right column). Claim 6 states o C and about 100o C. In addition, typical room temperature is “about” 23o C. Therefore, claims 6 and 7 are rejected as anticipated.
Regarding claims 8-9, 27-28 and 34-35, Jiao teaches that “the copy number of dLBT within RsaA was increased exponentially up to 8 copies resulting in strains dLBTx2, dLBTx4, lA) and dLBTx8.” (Jiao, paragraph [0119]). Therefore, claims 8 and 9 are rejected as anticipated.
Regarding claim 13, the specification of the present application states that high and low grade materials are, “the REE-containing material is a low grade material wherein the REEs are present in less than about 2 wt% of the total weight of the low grade material. In other embodiments, the REE-containing material is a high grade material, wherein the REE are present in greater than about 2 wt% of the total weight of the high grade material.” (Specification, paragraph [0122]). As claim 13 depends from claim 1, and claim 1 states that the REE are separated from an REE containing material, claim 13’s recitation that the REE containing material has more than, or less than, 2 wt%, or some combination thereof is interpreted here as being any amount of REE. Therefore, claim 13 is rejected under the same analysis as applied to claim 1 above.
Regarding claim 14, Jiao teaches that desorbed REE are present in various eluates at concentrations at least about 10-100% relative any other REE, non-REE component, and/or any other element. (See Jiao, Figures 10A-B, showing fold differences in purified REEs and other components. See also Jiao, specification paragraph [0046]). 
.
Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive. Applicant argues that Jiao does not teach separating REEs from other REEs. However, as indicated above, claims 1 and 21 only requires separating REEs from REE containing materials, which is taught by Jiao. Additionally, Jiao et al. teaches that Ce has a higher affinity to the LBT tags than La. Therefore, the bacteria expressing said tags will preferentially bind and separate Ce over La.
Regarding claim 18, Applicant argues that the examiner’s arguments regarding the weight percentage in the bead are not correct, and that because there is no way of knowing how much water is added to the freeze-dried bacteria, there is no way of knowing that the resulting bacterial solution has 88% wt% of bacteria. However, based 

Claim Rejections - 35 USC § 103 – withdrawn
Rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Jiao et al. (US 10196708 B2) in view of Barker et al. (US 20200048732 A1) is withdrawn.

Claim Rejections - 35 USC § 103 – maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2017, Environ. Sci. Tech.) in view of Shirazi et al. (WIPO 2017/136561 A1). This rejection is maintained but has been modified to address Applicant’s amendment canceling claims 15-17.

Park 2017 does not teach the use of a bead or the placement of the microbes expressing dLBTs on a bead.
Shirazi teaches the use of microorganisms encapsulated within beads for the use of purifying ammonia in wastewater treatment. The microbes (which can be genetically modified, Shirazi, paragraph 00120) are embedded in a matrix (in one embodiment a bead, Shirazi, paragraph [0091]) made with a desired polymer (which can be an emulsion, see Shirazi, paragraph [00107], “The mixed media may comprise miscible or immiscible liquid phases.”) and the microorganisms are entrapped within the matrix as the polymer polymerizes around the cells (Shirazi, paragraphs [0029, 00110-00111]). Regarding the limitation of “least about 20 vol% or more of the total volume of the bead”, Shirazi teaches in Example 1 a “Volume parts Microorganism culture per 100 parts of Precursor Solution” of 28 as well as “Volume parts Polymer Solution per 100 parts Precursor Solution” of 72 (Shirazi, Table 1, Row 1, page 41).
Regarding claim 18, it would have been obvious to a person of skill in the art, prior to the effective filing date, to optimize the variables so that you could get maximum amount of REE binding per amount of beads, and thus to determine the optimal amount of microbial cells/bead and the maximum binding achievable capacity.
.
Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive. Applicant argues that Shirazi teaches precursor solutions and not the resulting percentage in the final bead. However, if the precursor solution contains over 20 vol% bacteria prior to the bead being made, one of ordinary skill in the art would have a reasonable expectation that the resulting bead would also have over 20 vol% bacteria, as one of ordinary skill in the art would expect the polymer solution to lose volume as the polymerization reaction takes place.

Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 2, 3, 6, 8, 9, 11, 13-14, 21-25, 27-32 and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,196,708. Although the claims at issue are not identical, they are not patentably distinct from each other because, in view of U.S. Patent No. 10,196,708 and Park et al. (2017, Environ. Sci. Tech.) the claims of the present application would have been obvious to a person of skill in the art prior to the effective filing date of the present application. This rejection is maintained but has been modified to address Applicant’s amendments to claim 1, addition of claims 21-35 and cancelation of claims 15-17.
Regarding claims 1, 2, 3, 6, 8, 9, 11, 13-14, 21-25, 27-32 and 34-35, claim 14 of the ‘708 patent teaches a method for extracting REE by using microbes genetically engineered to express 2-6 copies of dLBTs to contact material containing REE, bind the REE from the material, and then the microbes are removed and the REE separated from the complex and the microbes reused. 
The ‘708 patent does not explicitly teach the tuning or use of one or more tunable solutions to remove the REE from the microbe-REE complex. Nor does the ‘708 patent teach the specific limitations of claims 11, 13, and 14. 
Regarding claims 1-3, 8, 9, 21-25, 27-32 and 34-35,  Park teaches microbes genetically engineered to express dLBTs being used to extract REEs and uses a solution “tuned” to do so. The REEs are unbound from the cells by washing with citrate (Park, pg 13,472, “For desorption, the cells were washed once with an equal volume of 
Regarding claim 6, Park teaches the incubation of step (a) in a tunable solution at room temperature (which is typically about 23o C (see “for 30 mint at RT”, Park, right column, first paragraph, pg 13472).
Regarding claim 11, Parke teaches the use of citrate as a tunable solution, which is an organic acid.
Regarding claim 13, the specification of the present application does not explicitly define the terms high and low grade, only stating that in some embodiments “the REE-containing material is a low grade material wherein the REEs are present in less than about 2 wt% of the total weight of the low grade material. In other embodiments, the REE-containing material is a high grade material, wherein the REE are present in greater than about 2 wt% of the total weight of the high grade material.” (Specification, paragraph [0122]). As there is not a clear limiting definition of “low grade” or “high grade” in the spec. and because Park was able to separate REE from “Round Top 
Regarding claim 14, Park (Fig. 3, pg 13,475) shows the concentrations and fractions by mass of various REEs desorbed from the cell surface. Claim 14 of the present application states that “at least one REE is separated relative to any other REE” by a range of “at least about 10% … or at least about 100%.” As shown in Park, Fig. 3(c), multiple REEs show several fold difference in the mass of REE purified from the original leachates, which matches this limitation in claim 14.
It would have been obvious to a person of skill in the art, prior to the effective filing date of the present application to combine the teachings of the ‘708 patent with the teachings of Park in order to improve the efficiency and yield of REEs from the microbes.

Claims 18, and 20 are not patentably distinct from claims 1-16 of U.S. Patent No. 10,196,708 because in view of Park et al. and further in view of Shirazi et al. (WIPO 2017/136561 A1), the claims of the present application would have been obvious to a person of skill in the art prior to the effective filing date prior to the effective filing date of the present application.
Regarding claims 18, and 20, claims 1-16 of the ‘708 patent teach the use of a bead with bound or embedded genetically modified microbes expressing dLBTs attached in addition to the limitations mentioned above for claim 14.
Claim 13 of the ‘708 patent does not explicitly teach the preparation of a bead with via emulsification with microbes on the surface or embedded within the bead. The 
Park 2017 teaches the preparation and use of microbes expressing dLBTs to purify REEs from a mix or solution (abstract). Park 2017 teaches the culture of these microbes at a density of about 1x10^8 cells/mL (pg 13,472, last paragraph, right column) and an adsorption capacity of about 3-30mg REE per gram bacteria (Park, Figure 2, pg 13,474).
Park 2017 does not teach the use of a bead or the placement of the microbes expressing dLBTs on a bead.
Shirazi teaches the use of microorganisms encapsulated within beads for the use of purifying ammonia in wastewater treatment. The microbes (which can be genetically modified, Shirazi, paragraph 00120) are embedded in a matrix (in one embodiment a bead, Shirazi, paragraph [0091]) made with a desired polymer (which can be an emulsion, see Shirazi, paragraph [00107], “The mixed media may comprise miscible or immiscible liquid phases.”) and the microorganisms are entrapped within the matrix as the polymer polymerizes around the cells (Shirazi, paragraphs [0029, 00110-00111]). Regarding claim 19, which recites the limitation of “least about 20 vol% or more of the total volume of the bead”, Shirazi teaches in Example 1 a “Volume parts Microorganism culture per 100 parts of Precursor Solution” of 28 as well as “Volume parts Polymer Solution per 100 parts Precursor Solution” of 72 (Shirazi, Table 1, Row 1, page 41).
It would have been obvious to a person of skill in the art, prior to the effective filing date, to combine the microbes expressing lanthanide binding tags taught by the ‘708 patent and Park as discussed above with the encapsulation and immobilization of 
Response to Arguments
Applicant's arguments filed December 9, 2021 are not substantive as they apply to this rejection. Therefore, the rejection is maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636